t c summary opinion united_states tax_court jason michael fite petitioner v commissioner of internal revenue respondent docket no 10712-11s filed date jason michael fite pro_se emily giometti for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion for summary_judgment filed date pursuant to rule in his motion respondent moves for a summary adjudication in his favor on the substantive issue presented by this case namely whether petitioner is entitled to a first-time_homebuyer credit fthbc under sec_36 for respondent concedes in his motion that petitioner is not liable as originally determined for an accuracy-related_penalty under sec_6662 and b for a substantial_understatement_of_income_tax for the reasons discussed below we shall grant respondent’s motion background petitioner resided in the state of ohio at the time that the petition was filed with the court as reflected in a u s department of housing and urban development settlement statement hud-1 petitioner purchased a residence pincite pleasant unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure street cincinnati ohio on date the settlement statement lists the name and address of the seller as michael f fite of pleasant street cincinnati ohio michael f fite is petitioner’s father according to the settlement statement petitioner financed the contract sale price of dollar_figure plus related transaction costs principally by a new loan of dollar_figure and a gift of equity of dollar_figure on his income_tax return petitioner claimed an fthbc of dollar_figure in respect of his purchase of the pleasant street residence ultimately after examination respondent disallowed the fthbc determining a deficiency of dollar_figure as well as an accuracy-related_penalty since conceded of dollar_figure petitioner then appealed to this court for redetermination a the fthbc discussion as applicable herein and as amended by the american_recovery_and_reinvestment_act_of_2009 pub_l_no sec stat pincite sec_36 generally allows up to an dollar_figure credit against an individual’s federal_income_tax if the individual qualifies as a first-time_homebuyer who purchased a principal_residence in the united_states after date and before date sec_36 h sec_36 defines a purchase for purposes of the fthbc as any acquisition but only if the property is not acquired from a person related to the person acquiring such property a related_person specifically includes an ancestor sec_36 sec_267 c which would of course include a parent respondent contends that petitioner did not purchase the residence within the meaning of sec_36 because he acquired the residence from a related_person ie his father thus respondent concludes that petitioner is not entitled to the fthbc in respect of the pleasant street residence petitioner does not deny that he acquired the pleasant street residence from his father rather he contends that t here shouldn’t be a rule that you bought a home from a relative when you buy the house for fair_market_value you have a mortgage payment although the court recognizes the logic of petitioner’s position and is aware of his current financial situation petitioner must understand that absent some constitutional defect the court is constrained to apply the law as written see 736_f2d_1168 7th cir respondent does not dispute that petitioner otherwise qualifies as a first- time homebuyer or that the residence is a principal_residence for fthbc purposes aff’g 80_tc_783 and may not rewrite the law because we might deem its effects susceptible of improvement see 516_us_235 citing 464_us_386 accordingly petitioner’s argument must in this instance be addressed to his elected representatives the proper place for a consideration of petitioner’s complaint is the halls of congress not here 40_tc_436 aff’d 331_f2d_422 7th cir b conclusion petitioner acquired the pleasant street residence from his father a related_person under sec_36 thus because petitioner acquired the residence from a related_person he did not purchase it within the meaning of sec_36 and he is therefore not entitled to the fthbc under sec_36 accordingly the court is constrained to sustain respondent’s determination disallowing the dollar_figure credit to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment and deciding that petitioner is liable for the deficiency in tax but not the accuracy-related_penalty
